DETAILED ACTION
Claims 1-21 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 1, it appears that the term “devise” should be changed to “device.”
Regarding Claim 1, each of the 3rd to the last and the last line, it appears that the term “contacts” should be changed to “contact.”
Regarding Claim 13, line 7, it appears that the term “moveable” should be changed to “movable.”
Regarding Claim 13, line 9, it appears that the term “though” should be changed to “through.”
Regarding Claim 21, each of lines 9 and 11, it appears that the term “fixed” should be changed to “at least two fixed contacts.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 9 is rejected since it is not clear what is meant by the language “comprises mounted to said fixed contact and guiding movement.”  
Regarding Claim 13, line 8, it is not clear what is meant by the language “to allow.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-4, 13-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacciatore et al. (U.S. Pat. Pub. No. 2021/0166901, hereinafter “Cacciatore”).
Specifically, regarding Claim 1, Cacciatore discloses an electrical switching devi[c]e (Abstract), comprising: at least two fixed contacts (4a, 4b), a movable contact (8) arranged to operate in a first position (Fig. 1a) where it is in electrical contact with said fixed contacts (4a, 4b), and to operate in a second position (Fig. 1b) where it is not in electrical contact with said fixed contacts (4a, 4b), and a levitation actuator (16; Fig. 1a) on said movable contact (8; Fig. 1c, e.g., when rotated 180 degrees) to cause separation between said movable contact (8) and at least one of said fixed contacts (4a, 4b) when said movable contact (8) is in said first position and a threshold current passes through said fixed contacts (4a, 4b) and said movable contact (8; ¶ [0050]). 
Regarding Claim 2, Cacciatore discloses a pyrotechnic device (18) to cause said movable contact (8) to move from said first to second position (¶ [0050]).
Regarding Claim 3, Cacciatore discloses that separation causes activation of said pyrotechnic device (18; ¶ [0060]).
Regarding Claim 4, Cacciatore discloses that the electrical signal passing through fixed contacts (4a, 4b) and movable contact (8) is used to activate said pyrotechnic device (18; ¶¶ [0057], [0060]).
Regarding Claim 13, Cacciatore discloses an electrical switching device (Abstract), comprising: a housing (10), fixed contacts (4a, 4b) arranged to be electrically coupled to outside components outside of said housing (10) and to conduct an electrical signal from said outside components to components internal to said housing (10; via each of terminals 6a, 6b; ¶ [0046]), a moveable contact (8) within said housing (10) that is movable from a first position [to allow] current flow between said fixed contacts (4a, 4b) [through] said movable contact (8; Fig. 1a), to a second position where current does not flow from said fixed contacts (4a, 4b) through said movable contact (8; Fig. 1b), and a levitation actuator (16) to cause movement of said movable contact (8) from said first position to said second position (¶ [0057]).  
Regarding Claim 14, Cacciatore discloses that the levitation actuator (16) is on said movable contact (8; Fig. 1c, when rotated 180 degrees).
Regarding Claim 15, Cacciatore discloses that movable contact (8) is in contact with said fixed contacts (4a, 4b) in said first position (Fig. 1a), and wherein said levitation actuator (16) causes separation between said movable contact (8) and one of said fixed contacts (4a, 4b) when said movable contact (8) is in said first position and a threshold current passes though said fixed contacts (4a, 4b) and said movable contact (8; ¶ [0030]).
Regarding Claim 16, Cacciatore discloses a pyrotechnic device (18) to cause said movable contact (8) to move from said first to second position (¶¶ [0030], [0031], [0050]).
Regarding Claim 17, Cacciatore discloses that separation causes activation of said pyrotechnic device (¶¶ [0030], [0031], [0050]).
Regarding Claim 18, Cacciatore discloses that the electrical signal passing through fixed contacts (4a, 4b) and movable contact (8) is used to activate said pyrotechnic device (¶¶ [0030], [0031], [0050]).
Regarding Claim 21, Cacciatore discloses an electrical system, comprising: an electrical circuit (¶ [0001], FIG. 1a), an electrical switching device (2) electrically connected to said electrical circuit to open or close said circuit (via 6a, 6b; FIG. 1b), wherein said switching device comprises, at least two fixed contacts (4a, 4b), a movable contact (8) arranged to operate in a first position where it is in electrical contact with said fixed [contact] (FIG. 1a), and to operate in a second position where it is not in electrical contact with said fixed [contact] (FIG. 1b), and a levitation actuator (16) on said movable contact (8) or one of said fixed contacts (4a, 4b; FIG. 1c, when rotated 180 degrees), said levitation actuator (16) causing separation between said movable contact (8) and at least one of said fixed contacts (4a, 4b) when said movable contact (8) is in said first position and a threshold current passes though said fixed contacts (4a, 4b) and said movable contact (¶¶ [0030], [0031], [0050]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore.
Cacciatore discloses substantially all of the limitations of the present invention but does not disclose the claimed material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a levitation actuator utilizing ferromagnetic material to generate a magnetic field attraction between adjacent contacts since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See also, e.g., Shoffa (U.S. Pat. No. 3,528,045) which discloses the utilization of ferromagnetic contacts to affect contact positioning. 

Claims 5, 7, 8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Burkett et al. (U.S. Pat. No. 11,527,367, hereinafter “Burkett”).
Cacciatore discloses substantially all of the limitations of the present invention but does not disclose the claimed catch, bars, contact, and actuator.  However, Burkett discloses (i) a catch (314) to hold said movable contact (8) in said second position (col 8, ll. 16-26), as recited in Claim 5, (ii) a levitation actuator (120) comprises a first bar (B2; FIG. 1B reproduced and annotated below) below said movable contact (110; when FIG. 1B is rotated 180 degrees), and a second bar (B1) mounted to said movable contact (8), as recited in Claim 7, (iii) the second bar is U-shaped (FIG. 1B), as recited in Claim 8, (iv) the levitation actuator (120) comprises an L-shaped prybar, as recited in Claim 10, (v) that the movable contact (110) comprises a vertical portion and said levitation actuator (120) comprises opposing yokes (Y1, Y2) mounted to said vertical portion (e.g., via B2 and after movement as shown in FIG. 1B), as recited in Claim 11, (vi) that the movable contact (110) comprises a vertical portion (VP) and said levitation actuator (120) comprises a trigger (TR) mounted to said vertical portion (FIG. 1B), as recited in Claim 12, and (vii) that the levitation actuator (120) comprises a first bar (B2; FIG. 1B reproduced and annotated above) below said movable contact (110; when FIG. 1B is rotated 180 degrees), and a second bar (B2) mounted to said movable contact (FIG. 1B), as recited in Claim 20. 

    PNG
    media_image1.png
    847
    879
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burkett with those of Cacciatore to minimize an actuator traveling distance as well ensure centralization of a force applied to the movable actuator to ensure proper contact separation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833